Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 have been submitted for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-6,  8-11, 13-14, 16-19, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley Wardman (hereinafter Wardman) US Publication No 20170026343

As per claim 1, Wardman teaches:
A method comprising:
 	providing a first party data associated with a first account in a network-based data system; 
(Paragraphs [0017]-[0020], [0041], [0043] and [0046])
 	providing a second party data associated with a second account in the network-based data system; executing, by a processor, a secure function in view of the first party data and the second party data to generate a first result; 
(Paragraphs [0017]-[0020], [0041], [0043], [0046] and [0050], wherein the anonymization analysis is the secure view protecting the data)
 	and generating a transformed result in view of the first result, the transformed result providing anonymized matches based on the first party data and the second party data, the transformed result being accessible via the network-based data system for performing analysis of overlapping first party and second party data.
(Paragraphs [0017]-[0020], [0041], [0043] and [0046], [0054]-[0055] wherein the record matching of accounts is the overlapping data)  

As per claim 3, Wardman teaches:
 	The method of claim 1, wherein the first party data includes a first data corpus, wherein the second party data includes a second data corpus, wherein the secure function is executed using the first data corpus and the second data corpus.  
(Paragraphs [0017]-[0020], [0037] and [0039])

As per claim 4, Wardman teaches:
The method of claim 1, wherein the secure function includes a search query.  
(Paragraphs [0020], [0054] and [0061]-[0062])


As per claim 5, Wardman teaches:
The method of claim 4, wherein a search results of the search query includes anonymized data.  
(Paragraphs [0020], [0054] and [0061]-[0062])


As per claim 6, Wardman teaches:
The method of claim 5 further comprising restricting access to the anonymized data.
(Paragraph [0075])
  
 

As per claim 8, Wardman teaches:
 	The method of claim 1, further comprising receiving a request to join the first party data and the second party data.  
(Paragraphs [0021], [0029] and [0075] and [0079])


As per claim 9, Wardman teaches:
 	The method of claim 8, wherein the request to join the first party data and the second party data includes a parameter to influence how the first party data and the second party data are to be joined. 
(Paragraphs [0021], [0029] and [0075] and [0079])


As per claim 10, Wardman teaches:
 	The method of claim 1, wherein the transformed result includes anonymized data.
(Paragraphs [0017]-[0020], [0041], [0043] and [0046], [0054]-[0055])  

Claims 11,13, 14 and 16-18 are non-transitory machine-storage medium claims respectively corresponding to method claims 1, 3, 6 and 8 and they are rejected under the same rational as claims 1, 3, 6  and 8-10.

Claims 19, 21 and 23-25 are system claims respectively corresponding to method claims 1, 3 and 8-10 and they are rejected under the same rational as claims 1, 3 and 8-10.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 2, 7, 12, 15, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wardman in view of William Raduchel (hereinafter Raduchel) US Publication No. 20160050272.

As per claim 2, Wardman does not explicitly teach restricting the second account from accessing at least one of the first result or the transformed result, however in analogous art data management, Raduchel teaches:
restricting the second account from accessing at least one of the first result or the transformed result.  
(Paragraphs [0055], [0058]-[0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Wardman and Raduchel by incorporating the teaching of Raduchel into the method of Wardman. One having ordinary skill in the art would have found it motivated to use the content management of Raduchel into the system of Wardman for the purpose of controlling access to targeted data.

As per claim 7, Wardman does not explicitly teach network-based data system includes a distributed data clean room system, however in analogous art data management, Raduchel teaches:
network-based data system includes a distributed data clean room system. 
(Paragraph [0102])



Claims 12 and 15 are non-transitory machine-storage medium claims respectively corresponding to method claims 2 and 7 and they are rejected under the same rational as claims 2 and 7.

Claims 20 and 22 are system claims respectively corresponding to method claims 2 and 7 and they are rejected under the same rational as claims 2 and 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/9/2021